DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 18, 20-21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabaie  et al. (of record, “Taba”, US 7834456 B2) in view of Allman et al. (of record, US 5963828 A)
Regarding claim 1, Taba discloses a semiconductor structure (Fig. 1) comprising: a group IV substrate (at least 12); a patterned group III-V device (15) over (partly at least) said group IV substrate; at least one precursor (the term “precursor” does not differentiate the claim from the prior art per MPEP 2111, 2112 and/or 21114) stack (30 as “Ni/Ge/W contacts 30” and/or 32 as “…layer 32 of TiN and/or TaN”) over (indirectly at least) at least one portion of said patterned group III-V device, wherein said at least one precursor stack (30 and/or 32) comprises a plurality of precursor metals (“Ni/Ge/W contacts 30” and/or “…layer 32 of TiN and/or TaN”); a blanket dielectric layer (37/38/40 or 38) over said patterned group III-V device; at least one contact hole (occupied by 34) in said blanket dielectric layer over said at least one precursor stack (30 and/or 32); at least one filler metal (34, “copper layer 34”) in said at least one contact hole and over said at least one precursor stack (Fig. 1 and related text).

Allman discloses each of said plurality of precursor metals (204 and 206) selected from the group consisting of titanium (Ti, “a titanium layer 204”), titanium nitride (TiN, “a titanium nitride (TiN) layer 206”), tantalum (Ta), and nickel (Ni) (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the materials of Allman in the device of Taba so as to employ materials capable of acting as a diffusion barrier and a getter as disclosed by Allman (“Tungsten is typically deposited on a titanium nitride (TiN)/titanium (Ti) liner in which the TiN layer acts as a diffusion barrier to prevent WF6 from reacting with the underlying layers. Titanium getters the interfacial impurities such as oxygen from the surface of the underlayers such as aluminum and silicon and reduces contact and via resistance”), and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 8, Taba/Allman discloses (Taba) wherein said blanket dielectric layer (37/38/40 or 38) is substantially planar (at a topmost thereof, Fig. 1).
Regarding claim 10, Taba/Allman fails to disclose wherein said patterned group III-V device is electrically connected to a group IV device in said group IV substrate.
Taba discloses “As is known in the art, Si CMOS VLSI integration capability is passing the one-billion transistors level. As is also known in the art, some applications require that analog, RF or electro-optical devices also be formed on the same substrate as the CMOS devices. These analog, RF or electro-optical devices are typically III-V devices”. 
It would have been obvious to one of ordinary skill in the art to arrive at the claimed electrical connection in the semiconductor structure of Taba/Allman so as to enable high density integration of dissimilar devices and means for addressing said devices within VLSI integration schemes.
Regarding claim 18, Taba discloses a semiconductor structure (Fig. 1) comprising: a group IV substrate (12-22 or parts thereof) including a group IV device (14); a patterned group III-V device (15) over (partly at least) said group IV substrate; a precursor stack (30) over at least one portion of said patterned group III-V device, wherein said precursor stack comprises a plurality of precursor metals (“Ni/Ge/W, Pd/Ge/Al or Pd/Ge/W contacts 30”); a blanket dielectric layer (37/38/40 or 38) over said patterned group III-V device; a first contact hole (occupied by 32/34) in said blanket dielectric layer over said group IV device (14); a second contact hole (occupied by 32/34) in said blanket dielectric layer over said precursor stack (30); a filler metal (32/34) in said first and second contact holes (Fig. 1).
Taba fails to disclose each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni).
Allman discloses each of said plurality of precursor metals (204 and 206) selected from the group consisting of titanium (Ti, “a titanium layer 204”), titanium nitride (TiN, “a titanium nitride (TiN) layer 206”), tantalum (Ta), and nickel (Ni) (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the materials of Allman in the device of Taba so as to employ materials capable of acting as a diffusion barrier and a getter as disclosed by Allman (“Tungsten is typically deposited on a titanium nitride (TiN)/titanium (Ti) liner in which the TiN layer acts as a diffusion barrier to prevent WF6 from reacting with the underlying layers. Titanium getters the interfacial impurities such as oxygen from the surface of the underlayers such as aluminum and silicon and reduces contact and via resistance”), and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 20, Taba/Allman fails to disclose wherein said patterned group III-V device is electrically connected to said group IV device.
Taba discloses “As is known in the art, Si CMOS VLSI integration capability is passing the one-billion transistors level. As is also known in the art, some applications require that analog, RF or electro-
It would have been obvious to one of ordinary skill in the art to arrive at the claimed electrical connection in the semiconductor structure of Taba/Allman so as to enable high density integration of dissimilar devices and means for addressing said devices within VLSI integration schemes.
Regarding claim 21, Taba discloses a semiconductor structure (Fig. 1) comprising: a group IV substrate (at least 12); a group III-V device (15) over (partly at least) said group IV substrate; a precursor stack (30) over at least a portion of said group III-V device, wherein said precursor stack comprises a plurality of precursor metals (“Ni/Ge/W, Pd/Ge/Al or Pd/Ge/W contacts 30”); a dielectric layer (37/38/40 or 38) over said group III-V device; a contact hole (occupied by 32/34) in said blanket dielectric layer over said precursor stack; a filler metal (32/34) in said contact hole and over said precursor stack (Fig. 1 and related text).
Allman discloses each of said plurality of precursor metals (204 and 206) selected from the group consisting of titanium (Ti, “a titanium layer 204”), titanium nitride (TiN, “a titanium nitride (TiN) layer 206”), tantalum (Ta), and nickel (Ni) (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the materials of Allman in the device of Taba so as to employ materials capable of acting as a diffusion barrier and a getter as disclosed by Allman (“Tungsten is typically deposited on a titanium nitride (TiN)/titanium (Ti) liner in which the TiN layer acts as a diffusion barrier to prevent WF6 from reacting with the underlying layers. Titanium getters the interfacial impurities such as oxygen from the surface of the underlayers such as aluminum and silicon and reduces contact and via resistance”), and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 35, Taba/Allman fails to disclose wherein said group III-V device is electrically connected to a group IV device in said group IV substrate.

It would have been obvious to one of ordinary skill in the art to arrive at the claimed electrical connection in the semiconductor structure of Taba/Allman so as to enable high density integration of dissimilar devices and means for addressing said devices within VLSI integration schemes.

Claims 1, 8, 10, 18, 20-21, 25 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al. (of record, US 8633496 B2) in view of Bayram et al. (of record, US 9331076 B2) and Allman et al. (of record, US 5963828 A)
Regarding claims 1, 8 and 10, Hata discloses (claim 1) a semiconductor structure (Fig. 18) comprising: a group IV substrate (1402, Abstract); a patterned group III-V device (T01, Abstract) over said group IV substrate; at least one precursor stack (1442, “The base electrode 1442, the emitter electrode 1444, and the collector electrode 1446 are respectively equivalent to and have similar configurations to the base electrode 1142, the emitter electrode 1144, and the collector electrode 1146” and “The base electrode 1142 is, for example, made of…Ti/Pt/Au”) over at least one portion of said patterned group III-V device, wherein said at least one precursor comprises a plurality of precursor metals (“Ti/Pt/Au”); a blanket dielectric layer (1882) over said patterned group III-V device; at least one contact hole (occupied by 1884) in said blanket dielectric layer over said at least one precursor stack; at least one filler contact (1884) in said at least one contact hole and over said at least one precursor stack (Fig. 18), (claim 8) wherein said blanket dielectric layer is substantially planar (at a topmost thereof, Fig. 18), and, (claim 10) wherein said patterned group III-V device (T01) is electrically connected to a group IV device (T12) in said group IV substrate (Fig. 18).
claim 1) at least one filler “metal”, and, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni).
Bayram discloses at least one filler “metal” (84, Fig. 15).
It would have been obvious to one of ordinary skill in the art to include the material of Bayram in the structure of Hata so as to enable an electrical connection to a III-V device since the use of conventional materials (metal) to perform their known function is prima-facie obvious (MPEP 2144.07).
Allman discloses each of said plurality of precursor metals (204 and 206) selected from the group consisting of titanium (Ti, “a titanium layer 204”), titanium nitride (TiN, “a titanium nitride (TiN) layer 206”), tantalum (Ta), and nickel (Ni) (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the materials of Allman in the device of Taba/Bayram so as to employ materials capable of acting as a diffusion barrier and a getter as disclosed by Allman (“Tungsten is typically deposited on a titanium nitride (TiN)/titanium (Ti) liner in which the TiN layer acts as a diffusion barrier to prevent WF6 from reacting with the underlying layers. Titanium getters the interfacial impurities such as oxygen from the surface of the underlayers such as aluminum and silicon and reduces contact and via resistance”), and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 18 and 20, Hata discloses (claim 18) a semiconductor structure (Fig. 18) comprising: a group IV substrate (1402) including a group IV device (T12); a patterned group III-V device (T01) over said group IV substrate; a precursor stack (1442, “The base electrode 1442, the emitter electrode 1444, and the collector electrode 1446 are respectively equivalent to and have similar configurations to the base electrode 1142, the emitter electrode 1144, and the collector electrode 1146” and “The base electrode 1142 is, for example, made of…Ti/Pt/Au”) over at least one portion of said patterned group III-V device, wherein said at least one precursor comprises a plurality of precursor claim 20) wherein said patterned group III-V device (T01) is electrically connected to said group IV device (T12, Fig. 12).
Hata fails to disclose (claim 18) at least one filler “metal”, and, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni).
Bayram discloses at least one filler “metal” (84, Fig. 15).
It would have been obvious to one of ordinary skill in the art to include the material of Bayram in the structure of Hata so as to enable an electrical connection to a III-V device since the use of conventional materials (metal) to perform their known function is prima-facie obvious (MPEP 2144.07).
Allman discloses each of said plurality of precursor metals (204 and 206) selected from the group consisting of titanium (Ti, “a titanium layer 204”), titanium nitride (TiN, “a titanium nitride (TiN) layer 206”), tantalum (Ta), and nickel (Ni) (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the materials of Allman in the device of Taba/Bayram so as to employ materials capable of acting as a diffusion barrier and a getter as disclosed by Allman (“Tungsten is typically deposited on a titanium nitride (TiN)/titanium (Ti) liner in which the TiN layer acts as a diffusion barrier to prevent WF6 from reacting with the underlying layers. Titanium getters the interfacial impurities such as oxygen from the surface of the underlayers such as aluminum and silicon and reduces contact and via resistance”), and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 21, 25 and 35, Hata discloses (claim 21) a semiconductor structure (Fig. 18) comprising: a group IV substrate (1402); a group III-V device (T01) over said group IV substrate; a claim 35) wherein said group III- V device (T01) is electrically connected to a group IV device (T12) in said group IV substrate (Fig. 18).
Hata fails to disclose (claim 21) at least one filler “metal”, and, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni), and, (claim 25) wherein said filler metal comprises tungsten (W).
Bayram discloses (claim 21) a filler “metal” (84/85, Fig. 15), and, (claim 25) wherein said filler metal comprises tungsten (W) (“A contact metal such as, for example, tungsten, aluminum and/or copper can be formed into each contact opening” and “The metal contact structures 84 can be composed of one of the contact metals mentioned above for providing the metal contact structures 80”).
It would have been obvious to one of ordinary skill in the art to include the material of Bayram in the structure of Hata so as to enable an electrical connection to a III-V device since the use of conventional materials (metal) to perform their known function is prima-facie obvious (MPEP 2144.07).
Allman discloses each of said plurality of precursor metals (204 and 206) selected from the group consisting of titanium (Ti, “a titanium layer 204”), titanium nitride (TiN, “a titanium nitride (TiN) layer 206”), tantalum (Ta), and nickel (Ni) (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the materials of Allman in the device of Taba/Bayram so as to employ materials capable of acting as a diffusion barrier and a getter as disclosed by Allman (“Tungsten is typically deposited on a titanium nitride (TiN)/titanium (Ti) liner in which the TiN layer acts as a diffusion barrier to prevent WF6 from reacting with the underlying layers. Titanium getters the interfacial impurities such as oxygen from the surface of the underlayers .

Claims 6-7, 9, 26-27, 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Bayram and Allman as applied to claims 1, 18 and 21 above, and further in view of Bowers (of record, US 20090016399 A1).
Regarding claims 6-7, 26-27 and 29-30, Hata/Bayram/Allman discloses (Hata) wherein said (patterned) group III-V device (T01) is a (patterned) group III-V light receiving element (“The low-carrier-concentration semiconductor having therein a space charge region in the vicinity of the semiconductor junction interface between the base and the collector of any one of the transistors T01, T02, T03 and T04 may serve as a light receiving semiconductor, which is a light receiving section adapted to generate a photocurrent in response to light applied thereto”).
Hata/Bayram/Allman fails to disclose (claims 6, 26 and 29) wherein said (patterned) group III-V device is a (patterned) group III-V photodiode comprising an N type cathode and a P type anode, and, (claims 7, 27 and 30) wherein said N type cathode comprises indium phosphide (InP), and said P type anode comprises indium gallium arsenide (InGaAs).
Bowers discloses (claims 6, 26 and 29) wherein said (patterned) group III-V device (in 1612) is a (patterned) group III-V photodiode ([0074] “photodetectors 1600 could be PIN detectors”)  comprising an N type cathode ([0070] “n-type InP layers 1618”) and a P type anode (below 1620), and, (claims 7, 27 and 30) wherein said N type cathode comprises indium phosphide (InP), and said P type anode is a III-V material  ([0070], “wide mesas 1604 are formed using photolithography and by plasma reactive ion etching through the p-type layers and selective wet etching of the quantum well layers 1602 to the n-type layers”, Fig. 11).

Finally, it would have been obvious to one of ordinary skill in the art to include the features suggested by Bowers in the structure of Hata/Bayram/Allman and arrive at the claimed invention so as to realize a photodetector with extended wavelength range (Bowers, [0053]).
Regarding claims 9, 31 and 33, Hata/Bayram/Almman fails to disclose wherein said (patterned) group III-V device is optically connected to a (another) group IV device in said group IV substrate (Hata discloses the patterned group III-V device is a light receiving element per “The low-carrier-concentration semiconductor having therein a space charge region in the vicinity of the semiconductor junction interface between the base and the collector of any one of the transistors T01, T02, T03 and T04 may serve as a light receiving semiconductor, which is a light receiving section adapted to generate a photocurrent in response to light applied thereto”).
Bowers discloses wherein said (patterned) group III-V device (1612) is optically connected to a (another) group IV device (“low-loss silicon rib waveguide 1606”) in said group IV substrate (1614, Fig. 11).
It would have been obvious to one of ordinary skill in the art to include the features suggested by Bowers in the structure of Hata/Bayram/Allman and arrive at the claimed invention so as to realize a photodetector with extended wavelength range (Bowers, [0053]).

Claims  9, 28 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Bayram and Allman as applied to claims 1, 18 and 21 above, and further in view of Wang et al. (US 20190189603 A1).
Regarding claims 9 and 28, Hata/Bayram/Allman fails to disclose wherein said patterned group III-V device is optically connected to a group IV device in said group IV substrate, and, wherein said patterned group III-V device is separated from said group IV device in said group IV substrate by an oxide layer.
Wang discloses wherein said patterned group III-V device (202 which is in 100, [0029] “The die 100 may be a fully processed III-V die of a laser, photodiode, LED, and so forth”) is optically connected to a group IV device (218, [0032] – “silicon waveguide 218”) in said group IV substrate (102, “silicon-on-insulator (SOI) wafer 102”), and, wherein said patterned group III-V device (202) is separated from said group IV device (218) in said group IV substrate (102) by an oxide layer ([0039] - “dielectric-to-dielectric direct bonding (e.g., oxide-to-oxide direct bonding)” necessitates the claimed oxide layer, see also the top of Fig. 2 ).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Wang in the device of Hata/Bayram/Allman so as to enable integration of photonics with high-density CMOS and other microelectronic packages (Wang, Abstract).
Regarding claims 31-32, Hata/Bayram/Allman fails to disclose wherein said patterned group III-V device is optically connected to another group IV device in said group IV substrate, and, wherein said patterned group III-V device is separated from said another group IV device in said group IV substrate by an oxide layer.
Wang discloses wherein said patterned group III-V device (202 which is in 100, [0029] “The die 100 may be a fully processed III-V die of a laser, photodiode, LED, and so forth”) is optically connected to another group IV device (218, [0032] – “silicon waveguide 218”) in said group IV substrate (102, “silicon-
It would have been obvious to one of ordinary skill in the art to include the arrangement of Wang in the device of Hata/Bayram/Allman so as to enable integration of photonics with high-density CMOS and other microelectronic packages (Wang, Abstract).
Regarding claims 33-34, Hata/Bayram/Allman fails to disclose wherein said group III- V device is optically connected to a group IV device in said group IV substrate, and, wherein said group III- V device is separated from said group IV device in said group IV substrate by an oxide layer.
Wang discloses wherein said group III-V device (202 which is in 100, [0029] “The die 100 may be a fully processed III-V die of a laser, photodiode, LED, and so forth”) is optically connected to a group IV device (218, [0032] – “silicon waveguide 218”) in said group IV substrate (102, “silicon-on-insulator (SOI) wafer 102”), and, wherein said group III-V device (202) is separated from said another group IV device (218) in said group IV substrate (102) by an oxide layer ([0039] -  “dielectric-to-dielectric direct bonding (e.g., oxide-to-oxide direct bonding)” necessitates the claimed oxide layer, see also the top of Fig. 2 ).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Wang in the device of Hata/Bayram/Allman so as to enable integration of photonics with high-density CMOS and other microelectronic packages (Wang, Abstract).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Allman et al. (of record, US 5963828 A) is introduced  to address the claimed  precursor metals, and, Wang et al. (US 20190189603 A1) is introduced to address the optical connection between a III-V and IV device with an oxide separation in between. See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andres Munoz/Primary Examiner, Art Unit 2894